Citation Nr: 1809056	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected headaches, diabetes mellitus, type II, and knee disabilities.

2.  Entitlement to service connection for left ear eustachian tube dysfunction.

3.  Entitlement to service connection for perforation of the ear drum, left ear.

4.  Entitlement to an evaluation in excess of 10 percent for a degenerative arthritis of left knee.

5.  Entitlement to an evaluation in excess of 10 percent for a right knee patellofemoral syndrome (with the exception of the temporary total rating from January 27, 2012 to March 1, 2012).

6.  Entitlement to a compensable evaluation for right knee limitation of extension.

7.  Entitlement to an evaluation in excess of 30 percent for migraine headaches with vertigo and dizziness.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to July 2005, with an additional 5 months prior active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, March 2013, and January 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in February 2017 when it was remanded for additional development.

The issue of entitlement to service connection for obstructive sleep apnea, left ear eustachian tube dysfunction and perforation of the left ear drum, and; increased ratings for the left and right disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran had headaches with very frequent completely prostrating and prolonged attacks capable of producing economic inadaptability.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for a rating of 50 percent for migraine headaches with vertigo and dizziness, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher evaluation for his service connected migraine headaches with vertigo and dizziness.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's migraine disability is currently evaluated as 30 percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  The phrase "productive of economic inadaptability" has the meaning of either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440 (2004).

In a March 2012 treatment note the Veteran was noted to have vertigo with imbalance, pre-syncope, and lightheadedness.  There were no reported falls.  It was reported that the dizziness lasts approximately 10 minutes and occurred at random.  Dizziness was accompanied by changes in vision, weakness, and difficulty breathing related to pre-syncope.  The Veteran had a history of migraines beginning in the same time period as the dizziness.  He reported left tympanic membrane perforation a few months prior.  The comorbidity of migraine and dizziness was discussed.

In another March 2012 treatment note the Veteran's migraines were reported to be treated with Imitrex.

In an August 2012 treatment note the Veteran was noted to be prescribed a medication as need for headaches.

In a statement received in September 2012, the Veteran reported that he experienced very frequent attacks, two plus a month, causing him to be nonfunctional and miss work or not be able to participate in normal family functions.  The effects of the attacks lasted two to three days.  He reported having vertigo associated with the migraines.  He stated that he was seen in neurology and placed on daily medication with the hope of bringing the migraines down to two per month and for help with the vertigo.  The Veteran reported that his migraines and vertigo had increased in severity over the prior two years.  

A September 2012 treatment note indicates that the Veteran was prescribed medication for his headaches that was to be taken at the onset of a headache.  The Veteran was also started on Topiramate that was to be taken twice a day, the goal of the medication was less than two migraines a month.

In a treatment record dated in September 2012 the Veteran was noted to have migraine headaches once or twice a week.  They occurred out of nowhere and started as blurred vision with wavy lines then 9 out of 10 pain on both temples.  The Veteran was positive for photophobia and phonophobia.  He did not have nausea or vomiting.  He needed to put his head down and retreat to a dark area.  They could last four hours to as long as two days.  Stress and lack of sleep increased frequency of headaches.  In the assessment the Veteran was noted to endorse classic migraine headaches with aura.  The headaches were impacting the Veteran's ability to work and occurred more than four times a month.  

In a statement dated in December 2012 the Veteran reported that his migraines caused dizziness and vertigo.  They occurred on average of three times per week.  

In January 2013 the Veteran endorsed significant improvement of his headaches since starting Topiramate.  He was having three headaches a month.  When he had a migraine he took Maxalt, which quickly aborted the headache.  He noticed that his dizziness had improved and had worsening when he forgot to take his Topiramate.  

The Veteran was afforded a VA examination in March 2016.  The Veteran was diagnosed with migraine.  The Veteran's treatment plan included Topiramate daily and Rizatriptan during headaches.  The Veteran had symptoms of pulsating or throbbing head pain and pain on both sides of the head.  The Veteran experienced nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The head pain typically lasted less than one day.  The Veteran had characteristic prostrating attacks of migraine headaches more frequently than once per month.  The Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain.  The impact of the Veteran's headache condition on the Veteran's ability to work was functional limitation due to intermittent attacks of severe headache/pain.  

At the hearing before the undersigned in October 2016 the Veteran reported that he was taking medication daily for his headaches as well as medication at the onset of a headache.  The Veteran stated that he had headaches three times a month.  He described the symptoms as blurred vision, aura, nausea, and incapacitation to the point where he had to stop what he was doing and relocate to an area where it was dark, quiet, away from individuals, and away from work.  The headaches typically lasted a few hours but the residual effects, described as nausea, last for at least 24 hours.  The Veteran's spouse reported that when the Veteran had a migraine it impacted the Veteran's ability to participate in events with his children.

In treatment notes in 2016 and 2017 the Veteran was reported to use Rizatriptan for migraines twice a month.  

Affording the Veteran the benefit of the doubt, the Board finds that entitlement to a maximum schedular evaluation of 50 percent disabling is warranted for the Veteran's migraine headaches with vertigo and dizziness.  During the period on appeal the Veteran's migraine disability manifested headaches that occurred from once or twice a week to three times a month, to more frequently than once a month.  The attacks were described as very frequent prostrating and prolonged.  When the Veteran had an attack he had nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  These symptoms forced the Veteran to stop what he was doing and relocate to an area where it was dark, quiet, away from individuals, and away from work.  Although the Veteran reported being employed, the Veteran' s headaches were capable of producing economic inadaptability as the headaches caused the Veteran to be nonfunctional and miss work and the Veteran's employer accommodated the Veteran disability.  During the period on appeal the Veteran was prescribed medication in the hope of bringing the migraines down to two per month and for help with the vertigo.

Although, in a treatment note dated in August 2017 it was noted that the Veteran's migraines were decently controlled with Topamax and that he only had migraines once or twice monthly, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56 (2012).  The rating criteria under Diagnostic Code 8100 do not explicitly contemplate the ameliorative effects of medication, therefore, an evaluation should contemplate severity of the Veteran's migraine symptoms which would occur without medication.

As the Veteran's migraine disability manifested symptoms of very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability, the maximum 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the Veteran's claim for a higher rating for migraine headaches with vertigo.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).


ORDER

Entitlement to a rating of 50 percent for migraine headaches with vertigo and dizziness is granted, subject to the rules governing the payment of monetary benefits.


REMAND

In the February 2017 Remand, the Board ordered that a medical opinion be obtained regarding the etiology of the Veteran's obstructive sleep apnea disability, to include whether it was aggravated by the Veteran's diabetes mellitus, migraine headaches, and/or knee disabilities.  The examiner was to comment on any significance with regard to sleep apnea of the Veteran's reports that his diabetes mellitus and knee disabilities have caused weight gain.

Pursuant to the remand the Veteran was afforded a VA examination in April 2017.  
Thereafter, the examiner rendered the opinion that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no definite objective evidence that the obstructive sleep apnea was present during the Veteran's time in service and that the diagnosis was made after the Veteran was out of service.  The examiner continued to state that being overweight is a known risk factor for developing or worsening of obstructive sleep apnea.  The examiner stated that there was evidence in the record of recommendation for weight loss after the diagnosis of sleep apnea was made.  It was possible that having diabetes mellitus and a knee issue restricting physical activity can lead to weight gain as well; however, it was also a known fact that many patients with sleep apnea, weight loss can effectively improve the condition to the point of not needing treatment.  The examiner stated that in this case, there was no definitive evidence that the diabetes mellitus, knee issues, or headaches directly lead to the sleep apnea, and there was no objective/definitive evidence to support claim that these conditions more likely than not have permanently worsened the sleep apnea.  

The medical opinion is inadequate.  Although the examiner noted that the Veteran reported excessive tiredness and his wife complaining of snoring and observance of apnea for a long time prior to going for an evaluation, the examiner did not discuss the significance of the Veteran's reports of sleep problems in service in providing the opinion.  Further, the examiner's opinion is inconsistent with whether the Veteran's diabetes mellitus and/or knee disabilities at least as likely as not caused or aggravated the Veteran's sleep apnea.  Finally, although the examiner stated that the Veteran's headache disability did not cause or aggravate his sleep apnea, there was no rationale provided. 

In the February 2017 remand, the Board noted that the Veteran was afforded a VA medical examination with regard to his ears in January 2013.  At that time the examiner found that left ear eustachian tube dysfunction and left ear perforated ear drum were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no evidence of pathology.  With regard to eustachian tube dysfunction, the examiner noted that the condition was resolved and there was no pathology to render an opinion.  With regard to left ear drum perforation, the examiner noted that there was no perforation seen in the records and no pathology to render an opinion.  

Review of the claims file reveals that in 2012 the Veteran was variously noted to have a perforation of the tympanic membrane and to not have a perforation.  Evidence associated with the claims file subsequent to the examination includes records of emergency treatment in January 2016 with regard to otic barotrauma, acute bilateral otalgia, and cerumen debris on tympanic membrane of the left ear.

Pursuant to the Board remand the Veteran was afforded a VA examination in April 2017.

The Veteran was noted to have evidence of prior left tympanic membrane perforation but no persistent perforation appreciated.  At the time of the examination there was no effusion behind either tympanic membrane, so a diagnosis of eustachian tube dysfunction was not warranted.  At the time of the examination there was no sign or symptom of active or persistent otitis media or otitis externa so no diagnosis of either was warranted.

VA opinions were obtained in April 2017.  The examiner provided a negative opinion, noting that during service there was evidence of evaluations and treatment for eustachian tube dysfunction as well as evidence of evaluation and treatment after leaving service.  However, episodes appeared acute with gaps where there are no reported symptoms or evidence of continued diagnosis specific treatment.  Upon examination there was no evidence of eustachian tube dysfunction.  The examiner indicated that a March 2017 examination by an ear, nose, and throat provider showed no evidence of persistent or chronic eustachian tube dysfunction and no specific treatment for eustachian tube dysfunction was recommended or prescribed. 

The examiner rendered the opinion that left ear perforated ear drum was less likely than not incurred in or caused by service.  There was evidence documenting left tympanic membrane perforations while in service that were acute in nature and healed.  There was also evidence of a left tympanic membrane perforation after service, in specific Veteran was evaluated in January 2012 and found to have a left tympanic membrane perforation again acute in nature.  He was referred to ear, nose and throat for evaluation in February 2012.  By then the perforation had healed as evidenced by no visible hole in the ear drum and by presence of fluid behind the ear drum (eustachian tube dysfunction).  The examiner reported that there was no conflict in the reports as the ear drum perforations typically heal quickly.  On examination the perforation closes and sometimes scar tissue can be seen at site of previous perforation which seemed to be the case with the Veteran.

The opinions are inadequate.  With regard to eustachian tube dysfunction, in rendering the opinion the examiner relied upon the episodes post service as being acute and lacking continued diagnosis.  However, the examiner did not provide rationale for whether the Veteran's 2012 eustachian tube dysfunction was related to the Veteran's in service eustachian tube dysfunction.

With regard to perforation of the left tympanic membrane, it was noted that the Veteran had left tympanic membrane perforation in service and that the Veteran had left tympanic membrane perforation in 2012.  The examiner noted that the Veteran appeared to have scar tissue at the site of previous perforation.  Although the examiner stated that the tympanic membrane perforation in service was acute in nature and healed, that the perforation in 2012 was again acute in nature, and opined that the Veteran's left tympanic membrane perforation was less likely than not incurred in or caused by service, the examiner did not did not provide rationale as to whether the Veteran's post service left tympanic membrane perforation was related to the Veteran's in service left tympanic membrane perforation.

As the medical opinions are inadequate, the claims must be remanded for the Veteran to be afforded additional VA examinations and to obtain adequate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In in the February 2017 Remand, the Board ordered that the Veteran be afforded a VA examination with regarding to the severity of his knee disabilities if additional treatment records regarding his knees were associated with the claims file.  In September 2017 the Veteran submitted additional treatment records.

In an August 2017 treatment note the Veteran was noted to have bilateral knee osteoarthritis with history of right knee meniscal surgery in 2012.  He presented for establishment of primary care and also evaluation of one year of gradual worsening of knee pain.  The Veteran was noted report chronic knee pain in his bilateral knees with the right being more problematic.  For the prior year it had become increasingly painful and bothersome.  His left knee was occasionally painful but not nearly as often as the right.  

In a treatment record dated in August 2017 the report of a radiographic study and that the impression was mild osteoarthritis of the medial tibial femoral compartment, unchanged from comparison radiographs.  In another treatment record dated in August 2017 a magnetic resonance imaging (MRI) study was noted to show a residual tear of the posterior horn of the medial meniscus with low signal intensity, without definite evidence of retear.  In another record dated in August 2017 the Veteran reported pain in the right knee.  The Veteran was noted to have undergone a MRI study that found a tear of the medial right meniscus.  The Veteran was noted to be scheduled for a follow up with sports medicine.

The Veteran was most recently afforded a VA examination with regard to the severity of his knee disabilities in March 2016.  As the Veteran has undergone additional treatment for his knees whose records were associated with the claims file in September 2017 after the most VA examination, and as these records reveal that the Veteran's knee disabilities may have become more severe, the Veteran must be afforded current VA medical examination regarding the severity of his knee disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the March 2016 VA examination report reveals that range of motion studies were performed.  However, the examination did not include joint testing in both active and passive motion.  As such, the Board finds the examination to be inadequate and the claim for a higher evaluation for the Veteran's knee disabilities must be remanded for an adequate examination.  See 38 C.F.R. § 3.159; Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran receives continued care at the Walter Reed National Military Medical Center.  On remand, after obtaining any necessary authorization, obtain additional treatment records, including those dated since August 2017.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Walter Reed National Military Medical Center dated since August 2017.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's obstructive sleep apnea disorder.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any sleep apnea found to be present is related to disease, injury, or other events during the Veteran's service.  In rendering the opinion the examiner should comment upon the reports of sleep problems in service. 

The examiner should also render an opinion regarding whether it is at least as likely as not that any sleep apnea found to be present is due to or aggravated by the Veteran's diabetes mellitus, migraine headaches, and/or knee disabilities.

The examiner should comment on any significance with regard to sleep apnea of the Veteran's reports that his diabetes mellitus and knee disabilities have caused weight gain.

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's left ear eustachian tube dysfunction and left ear perforated ear drum.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ear eustachian tube dysfunction and/or left ear perforated ear drum is related to or had its onset during service.

The examiner should discuss the diagnoses of left eustachian tube dysfunction and tympanic membrane perforation in 2012.  The examiner should comment on whether the diagnoses in 2012 are related to the Veteran's in service diagnoses.

The rationale for all opinions expressed should be provided in a report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

4.  Thereafter, schedule the Veteran for a VA examination(s) to determine the current severity of his left and right knee disabilities.  The examiner is requested to delineate all symptomology associated with, and the current severity of the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

The examiner(s) should specifically test the Veteran's left and right knee ranges of motion in active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


